                      . UNITED STATES DISTRICT COURT                                 FILED
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA                       lf"            .
                              WESTERN DIVISION                                   ~[Iii y l 2019 ...
                                                                            ~~             '
                                               \q,..~ . - i1"(;~ 14        ev~u~;f~I(
                                                             .


                               NO.        5:
                                                                                 ! 'J-OEPcL-,
UNITED STATES OF AMERICA                       )
                                               )
             v.                                )       CRIMINAL INFORMATION
                                               )
CHARLES ROGER NEWMAN                           )


      The United States Attorney charges that:                                   I
                                  .            .                              .I       .
      On or about June 17, 2016, in the Eastern District of North Qarolina,

CHARLES ROGER NEWMAN, defendant herein, did knowingly andfraufulently

make a false material statement under oath in and in relation to a case under Title
                                           .       .    . .                      I
11 of the United States Code, that is In re Asset Trader, Case No: 16-02794-5-DMW,
                                      .                  .                       I

in the United   Stat~s.Bankruptcy Court for the Eastern District ofNorth Car~lilla, by
falsely testifying in a    proceedi~g before the case trustee: that he had not ralsified
corporate records of the debtor Asset Trader; and, that the source of a down payment
                                                                                 I
                                                                                 i
                                                                                 i
for the purchase of a home located in Wake Forest, NC, was from funds be1opging to
                                                                                 '
                                                                                 I
                                                                                 1
him personally. All in violation of Title 18, United States Code, Section 152 (2).

                              ROBERT J. HIGDON, JR.
                              United States Attorney


                     By:       K~{8~
                              BRIAN C. BEHR
                              Special Assistant United States Attorney
                              Criminal Division




           Case 5:19-cr-00178-H Document 10 Filed 05/01/19 Page 1 of 1
